Title: From Elizabeth Smith Shaw Peabody to Abigail Smith Adams, 26 March 1814
From: Peabody, Elizabeth Smith Shaw
To: Adams, Abigail Smith



Atkinson March 26th  1814

Yesterdays Mail, My Dear Sister, conveyed your Letter safe to me, with the two Bills—I do not so much think of what I want, as what I can best do without,—We all have duties, & calls, when it might not be proper for the right hand, to know what the left doth, & therefore, I like to have some property subject to no enquiry—you know I said, I wished to keep my property as equal for the two, as I could—& what I remitted, might be considered as Abby’s part towards building the Barn—But I submit to the reasons of my elder Sister, who knows best what is right, & is always seeking Opportunities where she can most oblige—And as you live nearer to Mr Cutter, he will apply to you, &  you will give him directions, how, & what he ought to do—If he is a provident industrious man, I cannot see what is the reason why he has been so delinquent in paying the rent—for what he had to sell never was higher, provisions of every kind fetch a great price.—both last year, & this is worse for the Buyer—I should my Sister, mentioned to you Mr Peabody’s difficulties last winter, but I thought your own sickness, & cares were too much for you, & I could not bear to cause one Sigh for me, though I am very sensible it is a great relief to have some kind, interested friend, to whom we can unreservedly impart our Troubles—& I cannot say, but I have felt its value, by the want—for I have not one here, but Abby, & she was so much affected by my own sickness, that I  dare not communiate to her, Mr Peabody’s difficulties—& she did not know when she wrote for me to her Brother, that our trouble was immediate, only apprehended—His prompt assistance gave my mind great relief—for I thought in his hands, the House would be an asylum for us all—& we embraced the first moment to have it recorded—we have been waiting in hopes to find a safe, private hand, by which to convey it to him— & his Sister has made him six shirts, which I wish he had, for they are warmer than what he has—If I had not been sick they would have been done long ago—Mr Shaws, female literary Friend I see, has been plunged into the Vortex of newspapers Controversy, but not much to the credit of the Rev. Dr., I believe the public will think—I suppose he thought to take advantage of her Sex, & native timidity, & affright her into any concession his prerogative demanded, but thanks to right Intentions, & true magnanimity of Soul, “the righteous are as bold as a Lion”—&  he will have to hide himself again under his own dark Covert—I hate meaness, & literary plaigiary is the lowest—To attempt to rob filial Piety, of her well earned Honours, & to place the Laurels upon his own Brow, is too much for any man, & especially unworthy in a minister of the Gospel—
Abby thanks you for your kind Invitation & no doubt would be happy to visit you in the way  you proposed—But I know not when it can be—Her settlement in life is now thrown into a more precarious Situation than ever—It now seems to be under the particular allotment of Providence & no human foresight can tell when, or where it will be—Commerce was a buisness entered upon by her Friend, only because he had injured his Eyes, so that he could not Study, & to been idle would have made him miserable—But the uncertainty of Trade, & Stock rising, & falling so suddenly made it unfavourable for a young man, & as his Eyes grew better, he thought it most expedient for him to return to his favourite Object, the Study of Divinity—And he is now pursuing that, under the direction of Mr  his minister in Salem—If persons have large property of their own, I should have no Objection to their entering into the Sacred Office but so many hardships, & trials await them, that it is enough to make them tremble if they have not & poor Girl, she has always said, she should not be a good ministers wife— But the Dye seems to be cast—And I pray Heaven it may be for good—WE are shortsighted mortals, & can only do what appears right at the moment—
If we could chuse for our Children, who could ensure us, lasting riches, or Happiness—
I was glad to hear you were able to attend publick worship—I intended going that Day, but the wet walking prevented—Then perhaps, our grateful acknowledgements would have asscended together to the throne of Mercy, for our recovery from a distressing Sickness
But Time, nor place is as nothing—It is the effusions of Gratitude, of an heart deeply affected with a sense of unmerited favours that can offer acceptable Sacrifice—
It is very sickly in Haverhill, & has been in the Vicinity—some believe it the spotted fever—four persons were buried last week—Three Sisters in different Houses, & one Brother in Law—
Mrs Adams, will recollect her, that was Meriam Leach—She, & her Husband were ill but a few days—This Town has yet been favoured with remarkable health—Mr Peabody has not been called to attend one funeral this winter—Mrs Rose, has been very ill with a lung fever, but is better—She will not be able to get out of her room, before she expects a confinement She has faint turns, I feel anxious for her—She is a good woman—
Burn this, from your Affectionate
E P—